         Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEI GLOBAL SERVICES, INC.,                           :      CIVIL ACTION
           Plaintiff,                                :
                                                     :
       v.                                            :      No. 20-1148
                                                     :
SS&C ADVENT and SS&C                                 :
TECHNOLOGIES HOLDINGS, INC.,                         :
          Defendants.                                :

                                       MEMORANDUM
KENNEY, J.                                                                      October 23, 2020

       Defendants SS&C Advent and SS&C Technologies Holdings, Inc. (collectively “SS&C”)

move to dismiss Plaintiff SEI Global Services Inc.’s (“SEI”) Second Amended Complaint, which

asserts against SS&C an attempted monopolization claim in violation of federal antitrust law and

claims under New York law including breach of contract, tortious interference with existing and

prospective business relations, and violation of the New York General Business Law. SEI and

SS&C compete in the market for outsourced portfolio accounting services for investment

managers and hedge funds.

       SEI alleges SS&C acquired Advent—and more significantly, its software—and then, four

years after acquiring Advent, terminated Advent’s longstanding contract with SEI to deprive SEI

of Advent’s software. SEI alleges SS&C now intends to wield its acquired software to monopolize

the market for outsourced portfolio accounting services, the provision of which requires Advent’s

software. We held oral argument on the motion on July 30, 2020. Because we find that SEI has

not pleaded a proper basis for its attempted monopolization claim or established antitrust standing
           Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 2 of 25




 we will grant Defendants’ motion and dismiss Count VI in Plaintiff’s Second Amended Complaint

 with prejudice.1 We will dismiss Plaintiff’s remaining claims without prejudice.

I.        STANDARD OF REVIEW

          A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint. “To

 survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Zuber v. Boscov’s, 871 F.3d 255, 258 (3d Cir.

 2017) (quoting Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)) (internal quotation

 marks omitted). A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).2

          Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion:

 (1) we “must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’ ” (2) we

 “should identify allegations that, ‘because they are no more than conclusions, are not entitled to

 the assumption of truth;’ ” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court

 should assume their veracity and then determine whether they plausibly give rise to an entitlement

 for relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556

 U.S. at 675).




 1
   We explain the futility of permitting SEI to make what would be a fourth attempt at pleading a viable antitrust
 claim later in our opinion.
 2
   See also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 558 (“insist[ing] upon some specificity in pleading before
 allowing a potentially massive factual controversy to proceed” to an “inevitably costly and protracted discovery
 phase.”).


                                                           2
            Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 3 of 25




II.        BACKGROUND3

           Plaintiff SEI Global Services, Inc. (“SEI”)’s federal antitrust claim concerns Defendants’

  SS&C Advent and SS&C Technologies Holdings, Inc. (collectively “SS&C”) alleged attempt to

  monopolize the market for outsourced portfolio accounting services for investment managers and

  hedge funds. Investment managers, hedge funds and other financial institutions hire third parties—

  like SS&C and SEI—to provide accounting services. In doing so, they avoid incurring the

  significant expenses of maintaining in-house accounting departments and developing internal

  portfolio accounting software. ECF No. 24 ¶¶ 166–167.

           SEI provides its investment management and hedge fund customers with outsourced

  portfolio accounting services using Advent software it licensed from Advent directly and now

  licenses from SS&C since SS&C’s Advent acquisition. Id. at ¶ 3. SEI has used Advent’s software

  since 2000, when SEI and Advent entered into a Software License and Support Agreement,4 id. at

  ¶¶ 5–6, which set pricing terms that SS&C now seeks to renegotiate to rates over forty percent

  higher. Id. at ¶ 67. Seventy percent of the top twenty outsourced portfolio accounting services

  providers use Advent’s software for services they provide to their customers. Id. at ¶ 171. SEI’s

  customers hold Advent’s software in high regard and expect that SEI will use Advent’s software

  to provide its portfolio accounting services. Id. at ¶ 78.




  3
    We “accept as true all allegations in plaintiff’s complaint as well as all reasonable inferences that can be drawn
  from them, and construe[] them in a light most favorable to the non-movant.” Tatis v. Allied Interstate, LLC, 882
  F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). We
  draw the following facts from the Second Amended Complaint and the attached exhibits. See Mayer v. Belichick,
  605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider only the complaint,
  exhibits attached to the complaint, matters of public record, [and] undisputedly authentic documents if the
  complaint’s claims are based upon these documents.”). We include SEI’s well-pleaded factual allegations as they
  pertain to our discussion.
  4
   Separately, SEI entered into a license agreement with Black Diamond, a wholly-owned Advent subsidiary, to use
  Black Diamond products and services in 2014. ECF No. 24-17.


                                                            3
         Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 4 of 25




        The operative agreement between SEI and Advent, the Software License and Support

Agreement, provides that “each license granted hereunder, unless otherwise agreed, will remain in

effect perpetually unless and until terminated by mutual agreement of the parties…” ECF No. 24-

1 at § 10.1. However, while SEI could “terminate the Software License and Support Agreement or

any license at any time,” Advent could only terminate the Agreement or a license to Advent’s

software if SEI failed to perform a material contractual obligation and failed to cure its

nonperformance within thirty days of receipt of written notice. Id. at § 10.2; ECF No. 24 at ¶ 48.

        From 2000 to 2019, SEI placed orders for Advent’s licensed software products using Order

Schedules that were integrated into the Software License and Support Agreement. ECF No.24 at

¶ 6. The parties agreed to several Order Schedules and amendments to the Software License and

Support Agreement that altered the parties’ contractual rights. Id. at ¶¶ 37–46. Any rate increases

included in an amendment or Order Schedule were subject to a three percent yearly price increase

cap. Id. at ¶ 67.

        In 2015, SS&C acquired Advent. Id. at ¶ 54. For four years after SS&C acquired Advent,

SEI continued to renew the licenses for SS&C Advent’s software. Id. at ¶ 172. On October 31,

2019, SS&C notified SEI by letter that it did not intend to renew any products and services after

the expiration of their current license terms. Id. at ¶ 55. The parties discussed SS&C’s allegedly

improper termination orally and in writing and attempted to resolve the contractual dispute into

early 2020. Id. at ¶¶ 59–74. SEI rejected several of SS&C’s proposed amendments to the Software

License and Support Agreement, including a forty percent rate increase, that it believed were not

made in good faith and contrary to the Agreement’s yearly rate increase cap. Id. at ¶¶ 67–71.

        After SEI pointed out SS&C’s “troubling anti-competitive behavior,” SS&C extended

SEI’s licenses to Advent software by one year to allow the parties more time to negotiate, but



                                                4
              Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 5 of 25




   notified SEI that it considered the license term terminated. Id. at ¶¶ 72–74. On an earnings call a

   few weeks later, SS&C discussed its efforts to increase prices with its customers in the outsourcing

   business where it had not “in the past been as diligent.” Id. at ¶ 75. SEI believed that SS&C’s

   termination of the Software License and Support Agreement left it with no recourse but to file this

   action. Id. at ¶¶ 76-80.

            SEI filed a Complaint alleging seven counts: attempted monopolization under Section 2 of

   the Sherman Antitrust Act, declaratory judgment, and breach of contract, tortious interference with

   contract, unfair competition, promissory estoppel, and breach of the covenant of good faith claims

   under New York law. SEI filed an Amended Complaint, ECF No. 19, which SS&C moved to

   dismiss. ECF No. 21. Without seeking leave, SEI filed its Second Amended Complaint (ECF No.

   24) addressing pleading deficiencies SS&C identified in its Motion to Dismiss. Rather than

   striking the Second Amended Complaint without prejudice to file a Motion to Amend, for

   efficiency’s sake, we allowed SEI’s amended filing. Pending before us is SS&C’s Second Motion

   to Dismiss (ECF No. 29), which incorporates by reference SS&C’s first Motion to Dismiss (ECF

   No. 21).

III.        DISCUSSION

            Defendants move to dismiss SEI’s Second Amended Complaint with prejudice, contending

   that SEI fails to plead the requisite elements of an attempted monopolization claim under Section

   2 of the Sherman Antitrust Act (15 U.S.C. § 2) (“Section 2”) and lacks antitrust standing. We find

   that SEI has not adequately pleaded an attempted monopolization claim and that SEI lacks antitrust

   standing. We first discuss SEI’s pleaded antitrust violation and then discuss SEI’s antitrust

   standing.5


   5
    Our Court of Appeals has not yet resolved whether we should first address an antitrust violation or antitrust injury.
   Philadelphia Taxi Ass’n, Inc v. Uber Techs., Inc., 886 F.3d 332, 338 (3d Cir. 2018).

                                                             5
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 6 of 25




       A.      Antitrust Violation-Attempted Monopolization under Section 2

       In Count VI, SEI alleges that SS&C violated Section 2 of the Sherman Antitrust Act

through attempted monopolization of trade. SEI alleges that SS&C attempts to monopolize the

market for outsourced portfolio accounting services to investment managers and hedge funds by

terminating the parties’ Software License and Support Agreement.

       Section 2 makes it unlawful to “monopolize, or attempt to monopolize,” interstate or

international commerce. 15 U.S.C. § 2. It is “the provision of the antitrust laws designed to curb

the excesses of monopolists and near-monopolists.” Broadcom Corp. v. Qualcomm Inc., 501 F.3d

297, 306 (3d Cir. 2007). “[Section] 2 makes the conduct of a single firm unlawful only when it

actually monopolizes or dangerously threatens to do so.” Spectrum Sports, Inc. v. McQuillan, 506

U.S. 447, 459 (1993).

       A plaintiff bringing an attempted monopolization claim must allege that: (1) the defendant

has engaged in predatory or anticompetitive conduct with (2) a specific intent to monopolize and

(3) a dangerous probability of achieving monopoly power. Race Tires Am., Inc. v. Hoosier Racing

Tire Corp., 614 F.3d 57, 75 (3d Cir.2010) (internal quotations omitted). “Liability hinges on

whether valid business reasons, as part of the ordinary competitive process, can explain [SS&C]’s

actions that resulted in a dangerous probability of achieving monopoly power. Philadelphia Taxi

Ass’n, Inc v. Uber Techs., Inc., 886 F.3d 332, 339 (3d Cir.), cert. denied, 139 S. Ct. 211 (2018)

(citing Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354, 393 (3d Cir. 2016)). We must

“carefully scrutinize[] enforcement efforts by competitors because their interests are not

necessarily congruent with the consumer’s stake in competition.” Barr Lab’ys, Inc. v. Abbott

Lab’ys, 978 F.2d 98, 109 (3d Cir.1992).




                                                6
         Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 7 of 25




       As an essential part of its case, SEI must articulate the relevant product and geographic

market, and explain SS&C’s power within the market. See Queen City Pizza, Inc. v. Domino’s

Pizza, Inc., 124 F.3d 430, 436 (3d Cir. 1997). We discuss first the relevant product market; second,

the relevant geographic market; and third, SS&C’s power within that market to assess the

plausibility of SEI’s claim that SS&C has a dangerous probability of achieving monopoly power

in the relevant market. We then discuss whether SEI pleaded facts establishing that SS&C’s

increased market power was or will be achieved through predatory or anticompetitive conduct that

was accompanied by an intent to monopolize the market, rather than through growth, a superior

product, business acumen, or historic accident. See Broadcom Corp. v. Qualcomm, Inc., 501 F.3d

at 307. However, because we will find that SEI has not alleged facts permitting us to conclude that

SS&C engaged in anticompetitive conduct, we will not need to address SS&C’s specific intent.

               1. SEI Articulates a Relevant Product Market

       We determine “the outer boundaries” of a relevant product market by looking to the

“reasonable interchangeability of use” between the product itself and the alleged substitutes for it.

Id (quoting Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962)). Interchangeability of use

means that one product is “roughly equivalent” to another product for its intended use. Id. at 437.

“In most cases, proper market definition can be determined only after a factual inquiry into the

commercial realities faced by consumers.” Id. at 436. Dismissal may be appropriate where a

plaintiff “(1) fails to define its proposed relevant market with reference to the rule of reasonable

interchangeability and cross-elasticity of demand,” or (2) “alleges a proposed relevant market that

clearly does not encompass all interchangeable substitute products even when all factual inferences

are granted in plaintiff's favor.” Id. at 436–437 (collecting cases). Accepting the facts in SEI’s

Second Amended Complaint as true, we ask whether the market articulated in the complaint is



                                                 7
         Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 8 of 25




“implausible.” Hanover 3201 Realty, LLC v. Village Supermarkets, Inc., 806 F.3d 162, 183 (3d

Cir. 2015).

       SEI argues that SS&C is its competitor in “the provision of outsourced portfolio accounting

services to investment managers and hedge funds” market within the United States. ECF No. 24

at ¶¶ 166, 168. SEI supports this market definition by alleging that performing portfolio accounting

services in-house is not a reasonable substitute for investment managers and hedge-funds that have

outsourced their portfolio accounting services to a third-party given the switching costs to

providing in-house portfolio accounting services. Id. at ¶ 167. SS&C does not contest SEI’s

exclusion of in-house portfolio accounting services from its market definition. SS&C argues

instead that SEI has improperly excluded outsourced portfolio accounting services for financial

institutions other than hedge funds and investment managers from its relevant market definition

and has failed to explain its narrowly defined market. ECF No. 29 at 9.

       Not every narrowly drawn market fails as a matter of law, but a plaintiff seeking to exclude

supposed substitute products must plead facts distinguishing a proposed market from those

supposed substitutes. See Hanover 3201 Realty, 806 F.3d at 183. And, a plaintiff who excludes

arguable substitutes from its definition should “offer an explanation for why they are defining the

relevant product market in such narrow terms.” B.V. Optische Industrie De Oude Delft v. Hologic,

Inc., 909 F.Supp. 162, 172 (S.D.N.Y. 1995).

       We find plausible SEI’s exclusion of in-house portfolio accounting services from its

proposed relevant market. Though we agree with SS&C that SEI has offered no plausible

explanation for why it excludes outsourced portfolio accounting services for financial institutions

other than hedge funds and investment managers from its market definition, we do not find SEI’s

relevant proposed market of outsourced portfolio accounting services to investment managers and



                                                 8
          Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 9 of 25




hedge funds to be implausible. SEI has alleged some facts in defining its proposed relevant market

with reference to the rule of reasonable interchangeability and cross-elasticity of demand. See

Queen City Pizza, Inc., 124 F.3d at 436–437.6 We decline to reject SEI’s proposed relevant market

definition at this stage because SEI’s pleading of the relevant market contrasts with the dearth of

fact that courts have found fail to withstand a motion to dismiss for failure to plead a relevant

market as a matter of law. See, e.g. Fresh Made, Inc. v. Lifeway Foods, Inc., No. 01-cv-4254, 2002

WL 31246922, at *5–6 (E.D. Pa. Aug. 9, 2002) (dismissing complaint for failure to allege any

facts distinguishing a proposed submarket). See also Queen City, 124 F.3d at 436 (cautioning that

“in most cases, proper market definition can be determined only after a factual inquiry into the

commercial realities faced by consumers.”).

                   2. SEI Articulates a Relevant Geographic Market

         SEI must also define a relevant geographic market. “[T]he relevant geographic market is

the area in which a potential buyer may rationally look for the goods or services he or she seeks.”

Hanover 3201 Realty, 806 F.3d at 183–84 (citation omitted). The geographic market “may be

local, regional, national or international in origin.” In re Mushroom Direct Purchaser Antitrust

Litig., 514 F.Supp.2d 683, 697 (E.D. Pa. 2007). SEI explains that investment managers and

hedge funds prefer United States-based providers of outsourced portfolio accounting services

because of their familiarity with United States tax law and other regulatory requirements. ECF

No. 24 at ¶ 168. SS&C does not contest SEI’s claimed geographic market, and we conclude that

it is plausible.

                   3. SEI’s Facts Alleged Do Not Plausibly Suggest SS&C’s Market Power
                      Creates a Dangerous Probability of Achieving Monopoly Power


6
 SEI at no point explains why outsourced portfolio accounting services to financial industry players other than
hedge funds and investment managers are not substitutable for third party portfolio accounting services that cater
specifically to hedge funds and investment managers and are therefore in a different market.

                                                          9
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 10 of 25




       To state a claim for attempted monopolization, SEI also must allege that SS&C has

increased its market power (or is expected to do so), creating a dangerous probability of achieving

monopoly power in the relevant market. Larry Pitt & Assocs. v. Lundy Law, LLP, 57 F. Supp. 3d

445, 451 (E.D. Pa. 2014). Our Court of Appeals has held that because the dangerous probability

standard is a complex and “fact-intensive” inquiry, courts “typically should not resolve this

question at the pleading stage ‘unless it is clear on the face of the complaint that the “dangerous

probability” standard cannot be met as a matter of law.” Broadcom, 501 F.3d at 341–342. We may

consider “significant market share coupled with anticompetitive practices, barriers to entry, the

strength of competition, the probable development of the industry, and the elasticity of consumer

demand” to determine whether SEI alleged dangerous probability in the pleadings. Id. at 342

(emphasis added).

       SEI alleges that SS&C’s control over the “means of production,” its “mission-critical” and

“essential” software, enables it to wield its software to force SEI and SS&S’s other competitors in

the relevant market to choose between paying substantially higher costs for SS&C’s software or

losing access to the mission-critical software. ECF No. 24 at ¶ 173. SEI alleges that it knows of

“no other commercially available portfolio accounting software that is as effective, well-regarded,

or in as wide use as [SS&C’s].” ECF No. 24 at ¶169. SEI alleges that if SS&C succeeds in its

efforts to terminate its contract with SEI, and with other competitors, it will “establish a dominant

competitive position that gives [it] complete control across the markets in which [it] competes.”

Id.

       SS&C challenges SEI’s market power allegations, arguing that SEI has failed to amend its

Complaint to plead facts showing the concentration of the market or SS&C’s market share in the

relevant market. ECF No. 29 at 6–7. In its Second Amended Complaint, SEI newly alleges that



                                                 10
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 11 of 25




seventy percent of the top twenty outsourced portfolio accounting services providers use SS&C’s

software while some fraction of the remaining thirty percent of the top twenty providers use their

own proprietary software that is unavailable to other competitors. Id. at ¶ 169. SS&C argues that

SEI’s new allegation relates only to a different market, the supply of software that outsourced

portfolio accounting services providers use to serve their customers and therefore provides no

additional information about concentration or market share in the relevant outsource portfolio

accounting services market. ECF No. 29 at 6–7. While SEI’s new allegation fails to indicate

SS&C’s market share in the context of all competitors in the outsourced portfolio accounting

services market, it does reveal that SEI and SS&C have other competitors in a dynamic market of

at least twenty competitors. See Philadelphia Taxi Ass’n, Inc., 886 F.3d at 342.                 SEI’s

unwillingness to articulate SS&C’s market share is a significant consideration in our evaluation of

whether SEI has plausibly alleged that SS&C has increased its market power or that is expected to

do so. See Barr Lab’ys, Inc., 978 F.2d at 112.

       Nevertheless, market share is one factor—albeit the most significant factor—that we

consider in determining whether SS&C has a dangerous probability of successful monopolization.

Pastore v. Bell Tel. Co. of Pennsylvania, 24 F.3d 508, 513 (3d Cir. 1994). We may also consider

other factors, including anticompetitive practices, barriers to entry, the strength of competition, the

probable development of the industry, and the elasticity of consumer demand. Entry barriers

include “regulatory requirements, high capital costs, or technological obstacles that prevent new

competition from entering a market.” Philadelphia Taxi Ass’n, Inc., 886 F.3d at 342 (citations

omitted). “No single factor is dispositive.” Id. SEI does not allege that SS&C has unique

information in the form of the knowledge, expertise, and technology necessary to provide

outsourced portfolio accounting services. Rather, investment managers and hedge funds prefer



                                                  11
          Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 12 of 25




that their outsourced portfolio accounting services providers use SS&C’s software in providing

that service. ECF No. 24 at ¶ 171.

        SEI has not pleaded that new entrants to the market will be unable to contract with SS&C

for its software or that no other alternative software exists. SEI alleges that “certain of the

remaining [top twenty] providers rely on proprietary platforms unavailable to SEI or other

competitors.” Id. at ¶ 169. From this allegation, we could infer that “certain of the remaining [top

twenty] providers” rely on some other category of accounting software. See Tatis, 882 F.3d at 426

(permitting courts to “accept as true all allegations in plaintiff’s complaint as well as all reasonable

inferences that can be drawn from them…”). Even if the full thirty percent of the arbitrarily defined

top-twenty providers use their own proprietary software, SEI’s allegation does not lead to the

inference that new competition would be unable to enter the market using their own proprietary

software, or some other software. See 4 Phillip E. Areeda & Herbert Hovenkamp, ANTITRUST LAW

¶ 807a (4th ed. 2017) (“[E]asy entry—particularly historical evidence of entry—is even more

significant in the attempt case than in monopolization cases generally.”). SEI’s allegations thus

fail to establish current barriers to entry but do provide historical evidence of entry to the relevant

market.

          SEI alleges harmful industry developments and suggests that SS&C will wield its

monopoly power over the market for portfolio accounting software to gain market power in the

relevant market. ECF No. 24 at ¶ 171 (concluding that SS&C has monopoly power in the portfolio

accounting services software market because seventy percent of the top twenty outsourced

portfolio accounting services providers use SS&C’s software). “[E]ven if other commercially

available portfolio accounting systems were to exist,” SEI, and its competitors that rely on SS&C’s

software would need years to evaluate, contract with, and convert their businesses to a new



                                                  12
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 13 of 25




platform, a process that, even if ultimately successful, would materially impair them as

competitors. ECF No. 30 at 12. These allegations do not make the inference plausible that SEI

will be able to drive out competition from the relevant market. And, if SS&C were to raise its

prices as SEI alleges it would be able to do once it becomes the dominant competitor, other rivals

would be encouraged to enter the relevant market to battle SS&C through price competition. See

Philadelphia Taxi Ass’n, 886 F.3d at 342.

       SEI also alleges that SS&C’s earnings call comments—customers have been “receptive”

to SS&C’s efforts to increase prices for its software—indicate the inelasticity of the market. ECF

No. 24 at ¶ 167. SEI argues that SS&C customers’ receptiveness to price increases for software

reveals a insensitivity to market price that make it dangerously probable that SS&C will achieve a

monopoly in the relevant market. ECF No. 30 at 6 (relying on BanxCorp v. Bankrate Inc., No. 07-

3398, 2011 WL 6934836, at *24 (D.N.J. Dec. 30, 2011). Standing alone, SEI’s allegations of price

insensitivity are insufficient to demonstrate that SS&C has a dangerous probability of achieving

monopoly power. Cf. BanxCorp, 2011 WL 6934836 at *24 (finding allegations of defendant’s

95% market share, ability to drive non-compliant competitors out of the market, and absence of

direct competitors sufficient to plead the dangerous probability element).

       It is the lack of a competitive market in the service to be purchased—for example, a

competitive market in outsourced portfolio accounting services to hedge funds and investment

managers—that gives a company market power. See Queen City Pizza, 124 F.3d at 439 n. 10. SEI

has not plausibly alleged that the market for outsourced portfolio accounting services for hedge

funds and investment managers is not a competitive market and has not plausibly alleged that

SS&C has market power. We recognize that courts should typically refrain from resolving this

question at the pleading stage “unless it is clear on the face of the complaint that the dangerous



                                                13
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 14 of 25




probability standard cannot be met as a matter of law.” See Larry Pitt & Assocs., 57 F. Supp. 3d

at 341–342. However, having considered SEI’s failure to plead any facts regarding SS&C’s market

share coupled with its alleged barriers to entry, purported harmful industry development, and

elasticity of consumer demand in the relevant market, we find that SEI has not adequately pleaded

that SS&C’s conduct creates a dangerous probability of achieving monopoly power as a matter of

law.

               4. SEI Has Not Sufficiently Alleged that SS&C Engaged in Anticompetitive
                  Conduct

       In addition to pleading that SS&C’s conduct created a dangerous probability of achieving

monopoly power, SEI must plead facts permitting us to infer that SS&C’s increased market power

was or will be achieved through anticompetitive conduct. Anticompetitive conduct is “generally

defined as conduct to obtain or maintain monopoly power as a result of competition on some basis

other than the merits.” Broadcom, 501 F.3d 297 at 308. “Conduct that merely harms

competitors…while not harming the competitive process itself, is not anticompetitive.” Id.

“Anticompetitive conduct can come in too many different forms, and is too dependent upon

context, for any court or commentator ever to have enumerated all the varieties.” LePage’s Inc. v.

3M, 324 F.3d 141, 152 (3d Cir. 2003).

       As a general rule, “purely unilateral conduct does not run afoul of [S]ection 2 – ‘businesses

are free to choose’ whether or not to do business with others and free to assign what prices they

hope to secure for their own products.” Novell, Inc. v. Microsoft Corp., 731 F.3d 1064, 1072 (10th

Cir. 2013) (citing Pac. Bell Tel. Co. v. linkLine Commc’ns, 555 U.S. 438, 448 (2009)); see also

Verizon Commc’ns., Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 408 (2004))

(citation omitted) (“[A]s a general matter, the Sherman Act ‘does not restrict the long recognized

right of [a] trader or manufacturer engaged in an entirely private business, freely to exercise his

                                                14
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 15 of 25




own independent discretion as to parties with whom he will deal.’”); Broadcom, 501 F.3d at 316

(“A firm is generally under no obligation to cooperate with its rivals.”).

        SEI argues that SS&C’s conduct falls into two exceptions to the general rule that purely

unilateral conduct does not violate Section 2. The Second Amended Complaint proposes that

SS&C’s termination of the parties’ operative agreement constitutes: (1) a refusal to deal in

violation of Section 2 of the Sherman Act under the Aspen Skiing doctrine; and (2) a denial of an

essential facility in violation of Section 2.

                        a. Refusal to Deal

         A firm is generally under no duty to cooperate or deal with its competitors. See linkLine,

555 U.S. at 448 “As a general rule, businesses are free to choose the parties with whom they will

deal, as well as the prices, terms, and conditions of that dealing.” Thus, the termination of a contract

with a rival does not by itself constitute anticompetitive conduct. See, e.g., In re Adderall XR

Antitrust Litig., 754 F.3d 128, 135 (2d Cir. 2014) (“The mere existence of a contractual duty to

supply goods does not by itself give rise to an antitrust ‘duty to deal.’”). SEI attempts to shoehorn

an alleged breach of a contractual duty to supply software into a full-blown antitrust matter. See

Brooke Group Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 226 (1993) (“Even an

act of pure malice by one business competitor against another does not, without more, state a claim

under the federal antitrust laws; those laws do not create a federal law of unfair competition…”).

In doing so, SEI would have us impose a perpetual duty to deal on its competitor based on Aspen

Skiing’s narrow exception to the rule that does not apply to the facts as alleged in this case.

        SEI challenges SS&C’s termination of the parties’ Software License and Support

Agreement, arguing SS&C is required to cooperate with SEI under the narrow refusal to deal

doctrine created in Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585 (1985).



                                                  15
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 16 of 25




Indeed, SEI, along with other relief, seeks specific performance of the contract. In Aspen Skiing,

the Supreme Court found that a dominant firm operating three of four mountain ski areas in Aspen,

Colorado, had violated Section 2 by refusing to continue cooperating with its smaller rival in

offering a combined four-mountain ski pass. Id. at 587–595. The Court upheld a jury verdict for

the plaintiff, finding that the defendant/monopolist’s refusal to continue cooperating with its rival

had harmed consumers, and explained that “the evidence support[ed] an inference that [the

defendant] was not motivated by efficiency concerns and that it was willing to sacrifice short-run

benefits and consumer goodwill in exchange for a perceived long-run impact on it smaller rival.”

Id. at 610–611.

       SEI hopes that we will interpret Aspen Skiing to require its competitor SS&C to continue

to engage in a preexisting course of dealing that its acquired subsidiary Advent began nearly

twenty years ago. However, the Supreme Court has cautioned that Aspen Skiing “is at or near the

outer boundary of [Section] 2 liability.” Trinko, 540 U.S. at 409. To proceed under Aspen Skiing’s

narrow exception, SEI must show a preexisting “voluntary (and thus presumably profitable) course

of dealing” with SS&C, and that the circumstances surrounding the termination of that relationship

“suggest[ ] a willingness to forsake short-term profits to achieve an anticompetitive end.” Id

(emphasis in original). See also Aerotec Int’l. v. Honeywell Int’l, 836 F.3d 1171, 1182 (9th Cir.

2016) (citation omitted) (“Termination of a relationship is not actionable unless ‘the only

conceivable rationale or purpose’ of it ‘is to sacrifice short-term benefits in order to obtain higher

profits in the long run from the exclusion of competition.’”).

       In Aspen Skiing, the defendant’s unilateral termination of a profitable course of dealing,

even where the plaintiff offered to compensate the defendant at the same retail prices it charged

skiers, “suggest[ed] a calculation that [the defendant’s] future monopoly retail price would be



                                                 16
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 17 of 25




higher.” Id. at 589-94; Trinko, 540 U.S. at 409. In other words, the defendant ski area’s conduct

was “irrational but for its anticompetitive effect.” Novell, 731 F.3d at 1075; see also Areeda &

Hovencamp, ANTITRUST LAW ¶ 772d3 (Supp. 2019) (“[B]efore a unilateral refusal to deal is

unlawful under § 2, the refusal must be ‘irrational’ in the sense that the defendant sacrificed an

opportunity to make a profitable sale only because of the adverse impact the refusal would have

on a rival.”)

        SEI fails to allege facts resembling those of Aspen Skiing in any of the specifics identified

by the Supreme Court in Trinko as significant. First, Aspen Skiing’s holding was driven by the

Court’s conclusion that the defendant had discontinued its prior, “presumably profitable” course

of dealing “to forsake short-term profits to achieve an anticompetitive end.” Trinko, 540 U.S. at

409; see Aspen Skiing, 472 U.S. at 610-11. Here, by contrast, SEI alleges that SS&C breached its

contractual obligations in pursuit of profits it was unable to obtain because of the contractual terms

limiting rate increases. See ECF No. ¶¶ 58–59, 75 (alleging that SS&C sought to accomplish

growth by increasing prices “through our entire client base” in the outsourcing business where “we

haven’t in the past been as diligent.”). This is hardly the unexplained, apparently irrational change

in an established course of dealing found to be unlawful in Aspen Skiing.

        Second, Aspen Skiing relied on the fact that the defendant ski area could use its significant

market power to exclude its smaller rival. See In re Adderall, 754 F.3d at 134 (observing that Aspen

Skiing held “that a business with market power may be subject to a duty to deal with a smaller

competitor” (emphasis added)). In Aspen Skiing, the defendant ski area controlled three of four ski

resorts in the area and could therefore harm its smaller competitor by selling a three-mountain ski

pass to its own ski resorts while denying its smaller competitor access, even at retail price. Aspen

Skiing, 472 U.S. at 610. Here, by contrast, SEI has not plausibly alleged that SS&C has a



                                                 17
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 18 of 25




significant presence in the market for outsourced portfolio accounting that consists, as alleged, of

at least twenty competitors, thirty percent of which compete effectively without SS&C.

        SS&C’s conduct, as alleged, is consistent with the inference that SS&C was willing to end

a contractual relationship that obliged it to license its software “under terms and conditions that

[SEI found] commercially advantageous.” linkLine, 555 U.S. at 450. The parties’ contract limited

SS&C’s ability to increase its prices for what SEI alleges is a superior product, and SEI does not

allege that SS&C refuses to sell its product to SEI on the same terms as to non-rivals. We find that

SEI has not plausibly alleged that SS&C’s alleged breach of the parties’ operative agreement seeks

to drive SEI from the market or discipline it for competing with SS&C, and therefore SEI’s Second

Amended Complaint does not plausibly allege circumstances invoking the refusal to deal doctrine.

                b. Essential Facilities

        SEI also argues that SS&C’s termination of the parties’ operative agreement constitutes a

denial of an essential facility in violation of Section 2. This antitrust doctrine is implicated “where

a monopolist controls a facility that its competitors need access to if they are to compete

effectively.” Monarch Entertainment Bureau, Inc. v. New Jersey Highway Auth., 715 F.Supp.

1290, 1300 (D.N.J.), aff’d, 893 F.2d 1331 (3d Cir.1989). The essential facilities doctrine is a “label

that beguiles some commentators and courts into pronouncing a duty to deal without analyzing

[its] implications.” 3A Areeda & Hovenkamp, ANTITRUST LAW, ¶ 772a, at 175 (2d ed. 2002).

        To establish the necessary elements, SEI must show “(1) control of the essential facility by

a monopolist; (2) the competitor’s inability practically or reasonably to duplicate the essential

facility; (3) denial of the use of the facility to a competitor; and (4) the feasibility of providing the

facility.” Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737, 748 (3d Cir. 1996). As we

have discussed, SEI has not pleaded facts showing that SS&C has market power in the relevant



                                                   18
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 19 of 25




market, much less that it is a monopolist. SS&C also has not plausibly alleged that SS&C’s

software is necessary for “competitive viability, i.e., competitors cannot effectively compete in the

relevant market without it.” Colonial Penn Grp., Inc. v. Am. Ass’n of Retired Persons, 698 F. Supp.

69, 73 (E.D. Pa. 1988).

       SEI’s claim fails for an obvious reason—a facility is only “essential” where it is otherwise

unavailable. Per SEI’s Second Amended Complaint, thirty percent of the top twenty providers of

outsourced portfolio accounting services manage to compete using some software other than

SS&C’s. And, even if we were to accept SEI’s allegations that SS&C’s software is “facility that

its competitors need access to if they are to compete effectively,” SEI has not pleaded facts

demonstrating an absolute denial of the use of SS&C’s software to SEI or other competitors. See

MCI Commc’ns Corp. v. Am. Tel. & Tel. Co., 708 F.2d 1081, 1132 (7th Cir. 1983); see also United

Asset Coverage, Inc. v. Avaya Inc., 409 F.Supp.2d 1008, 1049 (N.D.Ill.2006) (“[T]he absolute

refusal to deal that the essential facilities doctrine appears to contemplate is not present here.”).

SEI has alleged only that SS&C will no longer provide SEI access to its software at suboptimal

prices. Thus, “[b]ecause reasonable access to the essential facility exists—even if not in a way that

is conducive to [SEI]’s existing business model—[SEI] cannot establish an essential facilities

claim.” Aerotec Int’l, 836 F.3d at 1185. SEI has not plausibly alleged that SEI’s termination of

the parties’ Software License and Support Agreement was anticompetitive as a violation of the

essential facilities doctrine. Accordingly, we will grant SS&C’s motion to dismiss and do not reach

SS&C’s remaining arguments as to SEI’s failure to plead the requisite elements of an attempted

monopolization claim.

       B.      Antitrust Standing–Antitrust Injury




                                                 19
          Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 20 of 25




         Even if SEI had pleaded a proper basis for its attempted monopolization claim, SEI’s claim

for attempted monopolization fails because it does not have antitrust standing. SEI alleges an

injury, but not the type of injury the antitrust laws were intended to prevent.

         “Competition is at the heart of the antitrust laws.” Philadelphia Taxi Ass’n, Inc., 886 F.3d

at 338. The antitrust laws aim only to curtail anticompetitive conduct, “or a competition-reducing

aspect or effect of the defendant’s behavior.” Id. Thus, as a threshold requirement, antitrust

plaintiffs must establish antitrust injury. See Pfizer Inc. v. Johnson & Johnson, 333 F. Supp. 3d

494, 501 (E.D. Pa. 2018) (citing Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489

(1977)). Showing antitrust injury requires a plaintiff to plead that it suffered an “injury of the type

the antitrust laws were intended to prevent and that flows from that which makes defendant[’s]

acts unlawful.” Brunswick Corp., 429 U.S. at 489. “[SEI] must prove that the challenged conduct

affected the prices, quantity or quality of goods and services, not just [its] own welfare.” Mathews

v. Lancaster Gen. Hosp., 87 F.3d 624, 641 (3d Cir. 1996) (quotations omitted). This requirement

reflects the fundamental purpose of antitrust law: “to protect competition, not competitors.” Id.

         The injury required for antitrust standing must flow from the unlawful nature of defendants’

acts. See Clayton Act, 15 U.S.C. § 15(a) (granting private right of action to anyone who has been

injured “by reason of anything forbidden in the antitrust laws…”) SEI attempts to cast SS&C’s

alleged terminations and license non-renewals as an unlawful refusal to deal with a rival and as an

essential facilities doctrine violation of Section 2.7

         As we discussed, “the Sherman Act ‘does not restrict the long recognized right of [a] trader

or manufacturer engaged in an entirely private business, freely to exercise his own independent


7
  See Phillip Areeda, Essential Facilities: An Epithet in Need of Limiting Principles, 58 ANTITRUST L.J. 841, 841
(1990) (describing the doctrine as “less a doctrine than an epithet, indicating some exception to the right to keep
one’s creations to oneself, but not telling us what those exceptions are.”).


                                                          20
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 21 of 25




discretion as to parties with whom he will deal.’” Trinko, 540 U.S. at 408. It is well-settled that

Aspen Skiing, “the leading case for § 2 liability based on refusal to cooperate with a rival,” “is at

or near the outer boundary of § 2 liability.” Trinko, 540 U.S. at 409; see also Hovenkamp, Herbert,

Unilateral Refusals to Deal, Vertical Integration, and the Essential Facility Doctrine (July 1,

2008). U Iowa Legal Studies Research Paper No. 08-31, https://ssrn.com/abstract=1144675

(noting the “idiosyncratic nature of the [essential] input at issue.”). “As the Supreme Court has

repeatedly emphasized, there is ‘no duty to deal under the terms and conditions preferred by [a

competitor’s] rivals[.]’ ” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th Cir.

2016) (quoting Pac. Bell Tel. Co. v. Linkline Commc’ns, Inc., 555 U.S. 438, 457 (2009)). “If

[Aspen Skiing] stands for any principle that goes beyond its unusual facts, it is that a monopolist

may be guilty of monopolization if it refuses to cooperate with a competitor in circumstances

where some cooperation is indispensable to effective competition.” Olympia Equip. Leasing Co.

v. W. Union Tel. Co., 797 F.2d 370, 379 (7th Cir. 1986), cert. denied, 480 U.S. 934 (1987).

       SEI alleges that SS&C’s termination of SEI’s licenses to SS&C’s software will permit

SS&C to deny SEI access to its “mission-critical software” thereby harming SEI’s business. ECF

No. 24 at ¶ 173. SEI’s injury, as alleged, flows from the termination of a longstanding contract

with favorable terms to SEI that SS&C, having acquired Advent, sees as an arrangement that

prevents it from “maximizing” profits for its superior product and is economically irrational. See

ECF No. 24 at ¶ 58; Novell, 731 F.3d at 1075, 1077.

       SS&C’s decision to terminate SEI’s perpetual licenses to obtain a price increase shows

“[its] desire to maximize the company’s immediate and overall profits.” Novell, 731 F.3d at 1076.

As SEI alleges in its Second Amended Complaint, “SS&C admitted that it was ‘going through our

entire client base … about prices increases and making sure that . . . we can maximize our



                                                 21
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 22 of 25




opportunity in our current client base…’” ECF No. 24 at ¶ 58. Taken together, SEI’s allegations

do not lead us conclude that SS&C’s refusal to deal with its rival was “irrational but for its

anticompetitive effect” and therefore an unlawful refusal to deal. Novell, 731 F.3d at 1075.

       SEI’s Second Amended Complaint makes clear that SS&C does not unlawfully deny SEI

access to an essential facility that SEI must have to compete in the outsourced portfolio accounting

services market. As we discussed, the essential facilities doctrine “imposes liability when [a

monopolist], which controls an essential facility, denies a second firm reasonable access to a

product or service that the second firm must obtain in order to compete with the first.” Kerwin v.

Casino, 802 F. App’ x 723, 727 (3d Cir. 2020) (citation omitted).

       SEI pleaded that seventy percent of the top twenty outsourced portfolio accounting services

providers use SS&C’s software, “with certain of the remaining providers relying on proprietary

platforms unavailable to SEI or other competitors.” ECF No. 24 at ¶ 169. From this allegation, we

could infer that “certain of the remaining [top twenty] providers” rely on a software that is neither

SS&C’s software, nor a proprietary platform. See Tatis, 882 F.3d at 426 (permitting courts to

“accept as true all allegations in plaintiff’s complaint as well as all reasonable inferences that can

be drawn from them…”). Even if the full thirty percent of the arbitrarily defined top-twenty

providers use their own proprietary software, SEI’s allegation demonstrates that SS&C’s software

is not indispensable to competing in the outsourced portfolio accounting services market. See

Olympia Equip. Leasing Co., 797 F.2d at 379.

       SEI’s purported harm does not flow from SS&C’s unlawful conduct under the antitrust

laws. Not every business tort or breach of contract that has an adverse impact on a competitor can

form the basis of an antitrust claim. See Brooke Group Ltd., 509 U.S. at 226 (“Even an act of pure

malice by one business competitor against another does not, without more, state a claim under the



                                                 22
           Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 23 of 25




federal antitrust laws; those laws do not create a federal law of unfair competition…”); Kaplan v.

Burroughs Corp., 611 F.2d 286, 291 (9th Cir.1979) (“It is the impact upon competitive conditions

in a definable product market which distinguishes the antitrust violation from the ordinary business

tort.”).

           As SEI alleges, its business model rests on the favorable terms of the parties’ contractual

relationship. To compete not only with SS&C but with the thirty percent of the top twenty

competitors in the relevant market who use non-SS&C software and all the competitors who also

use SS&C’s software, SEI needs access to SS&C’s software under the parties’ decades-old pricing

terms. ECF No. 24 at ¶¶ 169–170. Each time the parties renewed SEI’s licenses for SS&C’s

software, SEI thus made the business decision to continue to rely on its contract with SS&C to

compete in the relevant market rather than developing a Plan B. It can be inferred from the factual

allegations in the Second Amended Complaint that other competitors reached different business

decisions and made investments to develop their own software or otherwise access portfolio

accounting software without injuring their ability to compete. SEI’s claims therefore “implicate

principles of contract [but] are not the concern of the antitrust laws.” Queen City Pizza, Inc. v.

Domino’s Pizza, Inc., 922 F.Supp. 1055, 1062 (E.D.Pa.1996), aff’d, 124 F.3d 430 (3d Cir. 1997).

           As a final matter, SEI has not alleged any non-speculative negative impact on the

outsourced portfolio accounting services consumers or to competition in general. See Philadelphia

Taxi Ass’n, Inc, 886 F.3d 332 at 344. SEI equates the harm to its business were it to lose access to

SS&C’s software with decreased competition in the outsourced portfolio accounting services

market. SEI alleges that SS&C intends to implement the same strategy it uses against SEI across

its entire client base to force SS&C’s other competitors in the relevant market to choose between

paying “substantially higher costs and undercutting their competitiveness, or losing access to



                                                   23
        Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 24 of 25




essential software.” ECF No. 24 at ¶ 173. Whether SS&C’s competitors choose to pay higher cost

for its software or forego SS&C’s software for some other platform, SEI alleges that SS&C will

increase its market share and market power over the relevant market. Id.

       Crucially, though SEI alleges a potential detriment to consumers if SS&C “obtains

complete control across the markets in which [it] competes,” it has not pleaded any facts to suggest

that such harm is an “imminent, realistic harm.” See id. SEI alleged that even within the top twenty

competitors in the relevant market, thirty per cent do not rely on SS&C’s software at all. All SEI

has shown is that it will be harmed as an individual competitor in the market by SS&C, which is

not enough to confer standing under the Clayton Act. We find SEI lacks antitrust standing and will

grant SS&C’s motion to dismiss SEI’s attempted monopolization claim.

       C.      Futility of Further Amendment

       We find further amendment of Plaintiff’s Second Amended Complaint to cure its failure to

plead its attempted monopolization claim and antitrust injury would be futile and therefore will

dismiss Count VI with prejudice. See Phillips v. County of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008) (determining that dismissal without leave to amend is justified where amendment would be

futile). SEI first amended its complaint with leave of the Court on May 14, 2020. SS&C then

moved to dismiss SEI’s Amended Complaint on June 10, 2020. On June 23, 2020, with thirteen

days to review Defendants’ Motion to Dismiss, and without seeking leave of Court, SEI filed its

Second Amended Complaint. SEI’s Second Amended Complaint thus addresses the pleading

deficiencies SS&C identified in its motion to dismiss. SEI’s failure to plead facts plausibly stating

an attempted monopolization claim on its third attempt tells us that further amendment would be

futile. SEI has not set forth any reason for us to believe that further amendment of its complaint

will cure the deficiencies we have identified. Phillips, 515 F.3d at 245 (3d Cir. 2008).



                                                 24
          Case 2:20-cv-01148-CFK Document 35 Filed 10/23/20 Page 25 of 25




IV.      SUPPLEMENTAL JURISDICTION

         “A district court can decline to exercise supplemental jurisdiction in several circumstances,

  including a situation where ‘the district court has dismissed all claims over which it has original

  jurisdiction,’ as in this case.” Trinity Indus., Inc. v. Chicago Bridge & Iron Co., 735 F.3d 131, 135

  (3d Cir.2013) (quoting 28 U.S.C. § 1367(c)(3)). Having found that SEI failed to assert a cognizable

  antitrust claim, we decline to exercise supplemental jurisdiction over SEI’s state law claims

  because there is neither diversity among the parties nor any special circumstances justifying our

  exercise of supplemental diversity. We will accordingly dismiss Counts I, III, IV, V, VII, and VIII

  without prejudice for want of jurisdiction. Finally, SEI brought a claim (Count II) under the

  Declaratory Judgment Act, 28 U.S.C. § 2201, which only provides a means of relief, and does not

  itself confer jurisdiction. Queen City Pizza, Inc., 922 F. Supp. at 1063. We will dismiss Count II

  for want of jurisdiction.

V.       CONCLUSION

         For the foregoing reasons, we will dismiss Plaintiff’s Second Amended Complaint Count

  VI with prejudice and will dismiss Plaintiff’s remaining claims without prejudice for want of

  jurisdiction. An appropriate order follows.




                                                   25
